460 F.2d 1406
UNITED STATES of America ex rel. James CARTER, Petitioner-Appellant,v.Hon. Vincent R. MANCUSI, Superintendent of AtticaCorrectional Facility, Respondent-Appellee.
No. 690, Docket 72-1187.
United States Court of Appeals,Second Circuit.
Argued May 9, 1972.Decided May 30, 1972.

Carol Berkman, New York City (Robert Kasanof, The Legal Aid Society, New York City), for appellant.
Hillel Hoffman, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of State of New York, Albany, N. Y., and Samuel A. Hirshowitz, First Asst. Atty. Gen., New York City, of counsel), for appellee.
Before FRIENDLY, Chief Judge, and MOORE and ANDERSON, Circuit Judges.
PER CURIAM:


1
The order is affirmed on the basis of Judge MacMahon's opinion below. 342 F. Supp. 1356.